Citation Nr: 1817852	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-58 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Navy from January 1951 to November 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and tinnitus do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU is because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 

When there is an approximate balance of positive and negative evidence material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his service-connected bilateral hearing loss and tinnitus are sufficient to produce unemployability.  He is rated at 60 percent for bilateral hearing loss and 10 percent for tinnitus, for a combined rating of 60 percent from December 2009.  These are his only two service-connected disabilities.  All evidence, lay and medical, has been reviewed.     

The Veteran reports he is unable to hear high-pitched noises without his hearing aids.  When using his hearing aids, unless people are facing him, he stated he was unable to hear their volume, and would thus misunderstand them.  He stated that wearing his hearing aids reduces the ringing caused by his tinnitus, but does not eliminate it.

The Veteran reported that he completed four years of high school and last worked in 1995.  He reported that he was a self-employed contractor in the construction business, and as such did not have records stretching back to 1995 when he retired.  The Board has no cause to doubt the credibility of the Veteran's statements concerning his work history.  He further stated that he became too disabled to work in December 2009.  He did not allege that his service-connected bilateral hearing loss or tinnitus caused him to stop working.

The Veteran submitted records of audiological examinations conducted by a private audiologist in November 2017, June 2016, and January 2016.  The audiologist who conducted each of the examinations provided accompanying opinions indicating the Veteran's service-connected disabilities significantly impair his employability in any job assignment with or without adaptation, rendering him unemployable.  In each instance she claimed that the Veteran would need to avoid working in any environment where noise may exacerbate his hearing loss, would require good hearing or good speech understanding, and require face-to-face verbal communication or telephone communication.  She also found his hearing loss would pose a safety risk in any job involving driving or transportation, or the use of heavy or moving machinery.     

The examiner who conducted a December 2015 VA audiological examination found that the Veteran's bilateral hearing loss caused difficulty understanding speech with or without hearing aid use, but would not preclude gainful employment.  Tinnitus was found to have no functional impact.  The examiner from a March 2016 VA audiological examination found that the neither of the Veteran's service-connected disabilities impacted the ordinary conditions of daily life or precluded him from obtaining gainful employment.  Although, as correctly noted by the Veteran's representative, no rationale was provided for this opinion.  Most recently,  the examiner who conducted a March 2017 VA audiological examination found that the functional impact of the Veteran's hearing loss, as reported by the Veteran, was that he was unable to hear high-pitched sounds without hearing aids, and had difficulty hearing people unless they face him while speaking, and that his tinnitus is worse without wearing hearing aids. 

The evidence does not show that the Veteran has been unable to obtain employment specifically due to his service-connected disabilities.  While the VA medical records do not rebut the private audiologist's contention that some classes of employment would be unsuitable for the Veteran based on his service-connected disabilities, the evidence does not indicate that he would be unable to perform the roles of less communication-intensive positions and the Board finds that his service-connected disabilities do not preclude him from obtaining and maintaining gainful employment in light of his education, training, and experience.  The Board recognizes that the Veteran has some physical limitations and is not able to work near loud noises or in positions requiring verbal communication.  However, the service-connected disabilities would not preclude him from reading blueprints, following written instructions, and engaging in the manual labor that a job in the construction industry often entails.  

As mentioned above, a TDIU is determined solely by evaluating if a veteran's service-connected disabilities result in unemployability, and may not be combined with other disabilities or age.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Therefore, the appeal for a TDIU is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

TDIU is denied.



____________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


